DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 09/10/2019. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019 and 01/26/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to a Method, claims 9-16 are directed to a System, and claims 17-20 are directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 


Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A method comprising: 
	receiving, for a transaction, a request to debit a first amount of funds from a consumer deposit account, the request including transaction data including an account identifier associated with the consumer deposit account; 
	identifying, using the account identifier, an entry of a routing table, wherein the entry identifies a payment processing network that is eligible to process the transaction, and a separate verification network that is eligible to verify a second amount of funds available from the consumer deposit account; 
	transmitting a pre-authorization request message to the verification network; 
	receiving a pre-authorization response message from the verification network verifying that the second amount of funds available from the consumer deposit account is greater than or equal to the first amount of funds; and 	processing the transaction using the payment processing network.	
	
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of receiving a request to transfer funds from an account (possibly an ACH) and verifying that the first account or a second account has funds to cover the transfer. Therefore, the claim limitations recite an abstract idea, 
Independent claims 9 and 17 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. transmission and networks) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 9 (System) and claim 17 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a network to perform the ‘receiving, identifying, and transmitting steps amounts to no more than mere instructions to apply the exception. Using the broadest reasonable interpretation, the entirety of the method claim could be performed by a group of individuals. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claims 2, 10 and 18 further recite “the transaction data comprising: a primary account number (PAN) associated with the consumer deposit account, the PAN including a bank identification number (BIN); a deposit account number of the consumer deposit account; and a routing transit number (RTN) of an issuer of the consumer deposit account, wherein the account identifier comprises the BIN.” This limitation merely describes the composition of data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 10 and 18 are patent ineligible. 

	Dependent claims 4, 12 and 20 further recite “the processing the transaction operation comprising: transmitting, via the payment processing network based on the RTN, a transaction processing request to the issuer of the consumer deposit account, the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account; storing information regarding the transaction from the transaction request in a transaction database; and receiving an electronic transfer of the first amount of funds from the consumer deposit account for deposit in a merchant account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 12 and 20 are patent ineligible.
	Dependent claims 5 and 13 further recite “the processor is programmed to select the verification network identified by the entry of the routing table, as part of the operation of transmitting the pre-authorization request message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 13 are patent ineligible.
	Dependent claims 6 and 14 further recite “the verification network comprises an interchange network.” This limitation merely describes the composition of the network used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 14 are patent ineligible.
	Dependent claims 7 and 15 further recite “the processor is further programmed, as part of the operation of processing the transaction, to: select the payment processing network identified by the entry of the routing table; and 3451432 (P06195-US-UTIL) transmit a transaction processing request to an issuer of the consumer deposit account.  ” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 15 are patent ineligible.
	Dependent claims 8 and 16 further recite “the payment processing network comprising an automated clearing house (ACH) network.” This limitation merely describes the type of network used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 16 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinflash (US20160283918) and further in view of Sharma, et al (US20140214675) “Sharma”.

In regards to claim 1, Weinflash recites: A method comprising: 
	receiving, for a transaction, a request to debit a first amount of funds from a consumer deposit account (first entity), (Fig. 5, Item 502, [0035] In certain embodiments of 
	the request including transaction data including an account identifier (account number) associated with the consumer deposit account; (Fig. 5, Item 502, [0035] …an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check, [0106]).
	identifying, using the account identifier, an entry of a routing [number], wherein (Fig. 5, Item 502, [0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item, [0106]).
	the entry (routing number of the second entity) identifies a payment processing network that is eligible to process the transaction, and (Fig. 5, Item 502, [0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item, [0106]).
	a separate verification network that is eligible to verify a second amount of funds available from the consumer deposit account; (Fig. 2, Items 204, 217, and 218, [0046] Turning ahead in the drawings, FIG. 2 illustrates an exemplary workflow 200 for real-time determination of funds availability sent from a first financial institution 202 through a system 203 with a second financial institution 204 determining a payment likelihood and without system 203 making a routing decision, according to various embodiments).
	transmitting a pre-authorization request message (ACH item) to the verification network (third party) ; ([0026] In certain embodiments of the method, the payment item can include an ACH item. The first entity can be an originating depository financial institution. The second entity can be a receiving depository financial institution. In some embodiments, the first entity can be a processor or a third party acting on behalf of the originating depository financial institution. In a number of embodiments, the second entity can be a processor or a third party acting on behalf of the receiving depository financial institution).
	receiving a pre-authorization response message from the verification network verifying that the second amount of funds available from the consumer deposit account is greater than or equal to the first amount of funds; and ([0045] In some embodiments, for example, a customer can initiate notification of an ACH credit transaction at financial institution 131. [0057] In a number of embodiments, the payment likelihood indicator can include reason indicators (e.g., reason codes, explanations, attributes, etc.) that explain the reasons for the payment likelihood indicator. For example, the reasons can include: …(6) that the payment amount specified by the payment item is greater than the current and/or available balance of the payor's account; (6) that the payor's account is overdrawn or has an NSF status; (7) that the account has a sufficient balance; (8) that payment item is or is not in pattern (e.g., payment amount is consistent with transaction history, that the serial number is in the range of serial numbers in one or more checkbooks that have been used recently for the payor's account, etc.); (9) that the expected balance is or is not sufficient, based on expected deposits and/or payments; (10) that the payment is or is not in pattern for transactions between the payor and the payee; (11) that the item is on Positive Pay and is verified; and/or other suitable reasons. [0055] …determining whether the current balance and/or available balance (e.g., the current balance adjusted by pending transactions that have not yet cleared) of the payor's account is greater than the amount specified by the payment item 
	processing the transaction using the payment processing network ([0061] In several embodiments, workflow 200 can continue with an activity 221 of first financial institution 202 determining whether to approve or deny the transaction, actually approving or denying the transaction, storing the approval or denial, and/or notifying consumer 201 of such approval or denial. In various embodiments, first financial institution 202 can determine whether to approve or deny the transaction based at least in part on the response received by first financial institution 202 in activity 220).

Weinflash does not explicitly teach ‘routing table’, however, Sharma, from a same or analogous art teaches:
identifying, using the account identifier, an entry of a routing table (Fig. 4,    [0062] FIG. 4 shows the structure of an exemplary bank PAN database 400. Bank PAN database 400 may comprise a plurality of fields associated with a bank, such as a bank identifier field 401, a bank name field 402, a bank routing number field 403, and a bank PAN field 404).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify a routing number-PAN mapping taught by Weinflash to include the additional entries in the exemplary bank PAN database of Sharma. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary accounts) in order to increase the likelihood that the transaction can be completed only when there are enough funds to cover the transaction by protecting the merchant from fraud, deposits returned due to insufficient funds, and/or closed accounts.



Regarding claim 2, Weinflash teaches: The method in accordance with claim 1, the transaction data comprising: 
	a primary account number (PAN) associated with the consumer deposit account, (Fig. 5, Item 502, [0035] …an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check, [0106]).
	the PAN including a bank identification number (BIN) (transaction entity identifier); a deposit account number of the consumer deposit account; and a routing transit number (RTN) of an issuer of the consumer deposit account, wherein the account identifier comprises the BIN ([0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item; an account number of the second entity that is specified by the payment item; a payment amount that is specified by the payment item; an identifier of the first entity; a transaction channel identifier that indicates the channel through which a transacting entity presented the payment item to the first entity; a payment distribution method identifier that indicates how the transacting entity requested to be paid for the payment item by the first entity; an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check.
In regards to claims 10, and 18, system claim 10 and CRM claim 18 correspond generally to method claim 2, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Weinflash teaches: The method in accordance with claim 2, 
the transmitting a pre-authorization request message operation comprising transmitting the pre-authorization request message including the PAN to identify the consumer deposit account ([0026] In certain embodiments of the method, the payment item can include an ACH item (i.e., a transmission of an authorization related request). The first entity can be an originating depository financial institution. The second entity can be a receiving depository financial institution. In some embodiments, the first entity can be a processor or a third party acting on behalf of the originating depository financial institution. In a number of embodiments, the second entity can be a processor or a third party acting on behalf of the receiving depository financial institution).
	In regards to claims 11, and 19, system claim 11 and CRM claim 19 correspond generally to method claim 3, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Weinflash teaches: The method in accordance with claim 2, the processing the transaction operation comprising: 
	transmitting, via the payment processing network based on the RTN, a transaction processing request to the issuer of the consumer deposit account, ([0006] FIG. 3 illustrates an exemplary workflow for real-time determination of funds availability sent from the first financial institution of FIG. 2 through the system of FIG. 2 with the system of FIG. 2 making a routing decision of whether to have the second financial institution of FIG. 2 determine a payment likelihood, according to various embodiments…).
	the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account; ([0027] In certain embodiments of the method, the inquiry can include a routing number of the second entity that is specified by the payment item; an account number of the second entity that is specified by the payment item; a payment 
	Examiner notes that the phrase “the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account” is non-functional descriptive material as it only describes, at least in part, what data is included in the transaction, however, the basis for the data included in the transaction is not used to perform any of the recited method steps (i.e. the transmitting).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	storing information regarding the transaction from the transaction request in a transaction database; and ([0052] In many embodiments, workflow 200 can continue with an activity 215 of system 203 storing the inquiry sent from first financial institution 202. The inquiry can be stored in database 111 (FIG. 1), and can include a timestamp of when the inquiry was received at system 203. In some embodiments when the inquiry includes an identifier, system 203 can determine the account number and/or routing number from the identifier).
	receiving an electronic transfer of the first amount of funds from the consumer deposit account for deposit in a merchant account ([0047] In some embodiments, workflow 200 can begin with an activity 211 of an entity, such as consumer 201, presenting a payment item to a first financial institution 202 for a transaction. For example, 
In regards to claims 12, and 20, system claim 12 and CRM claim 20 correspond generally to method claim 4, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Weinflash teaches: The method in accordance with claim 1, the transmitting a pre-authorization request message operation comprising 
	selecting the verification network identified by the entry of the routing [table] (Fig. 5, Item 502, [0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item, [0106]).

	Weinflash does not explicitly teach ‘routing table’, however, Sharma, from a same or analogous art teaches:
selecting the verification network identified by the entry of the routing table (Fig. 4, [0062] FIG. 4 shows the structure of an exemplary bank PAN database 400. Bank PAN database 400 may comprise a plurality of fields associated with a bank, such as a bank identifier field 401, a bank name field 402, a bank routing number field 403, and a bank PAN field 404).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Weinflash to include the ‘routing table’ of Sharma. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary accounts) in order to protect the merchant from fraud, deposits returned due to insufficient funds and/or account closure.
In regards to claim 13, system claim 13 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Weinflash teaches: The method in accordance with claim 5, 
The method in accordance with claim 5, the verification network comprising an interchange network (acting on behalf of the receiving depository financial institution) ([0026] In certain embodiments of the method, the payment item can include an ACH item. The first entity can be an originating depository financial institution. The second entity can be a receiving depository financial institution. In some embodiments, the first entity can be a processor or a third party acting on behalf of the originating depository financial institution. In a number of embodiments, the second entity can be a processor or a third party acting on behalf of the receiving depository financial institution.
In regards to claim 14, system claim 14 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Weinflash teaches: The method in accordance with claim 1, the processing the transaction operation comprising: 
	selecting the payment processing network identified by the entry of the routing [number]; and ([0027] In certain embodiments of the method, the inquiry can include a routing number of the second entity that is specified by the payment item; an account number of the second entity that is specified by the payment item; a payment amount that is specified by the payment item; an identifier of the first entity; a transaction channel identifier that indicates the channel through which a transacting entity presented the payment item to the first entity; a payment distribution method identifier that indicates how the transacting entity requested to be paid for the payment item by the first entity; an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check).
	transmitting a transaction processing request to an issuer of the consumer deposit account ([0006] FIG. 3 illustrates an exemplary workflow for real-time determination of funds availability sent from the first financial institution of FIG. 2 through the system of FIG. 2 with the system of FIG. 2 making a routing decision of whether to have the second financial institution of FIG. 2 determine a payment likelihood, according to various embodiments…).

	Weinflash does not explicitly teach ‘routing table’, however, Sharma, from a same or analogous art teaches:
	selecting the payment processing network identified by the entry of the routing table; and (Fig. 4, [0062] FIG. 4 shows the structure of an exemplary bank PAN database 400. Bank PAN database 400 may comprise a plurality of fields associated with a bank, such as a bank identifier field 401, a bank name field 402, a bank routing number field 403, and a bank PAN field 404).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Weinflash to include the ‘routing table’ of Sharma. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary 
In regards to claim 15, system claim 15 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 8, Weinflash teaches: The method in accordance with claim 7, 
	the payment processing network comprising an automated clearing house (ACH) network ([0004] FIG. 1 illustrates a block diagram of a system that can be employed for real-time determination of funds availability for check and ACH items, according to an embodiment…).
In regards to claims 16, system claim 16 corresponds generally to method claim 8, and recite similar features in system form, and therefore is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Olliphant, Hugo (US20090070262) ACH- Enabled Micropayments; Musser, Paul (US20120215688) Demand Deposit Account Payment System; Lawson, Mary Elizabeth (US20130103577) Systems and methods for optimizing financial transactions; GORDON, Peter (US20140074724) Systems and methods for real-time account access; Hoffman, Ned (US8768838) System and method for accessing an online user account registry via a thin-client unique user code; DuCharme, Brian J. (US-20140214649) Pay to any account service; Kimberg, Deborah M. (US20150332228) Apparatus, method and computer program product for settlement to a merchant’s card account; Malhotra, Sandeep (US-20170364918) Systems and methods for budget, financial account alerts management, remedial action control; Gaitanos, John (US20190188685) Centralized transaction limit management in payment .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685